       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 1 of 9




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Dixie Plumbing Specialties, Inc., a
Georgia corporation, individually
and as the representative of a class Case No. 1:17-cv-03866
of similarly-situated persons,
                                     Michael L. Brown
                       Plaintiff,    United States District Judge

v.

Cain Industries, Inc., a Wisconsin
corporation, and John Does 1–5,

                       Defendants.

________________________________/

                                ORDER

     Plaintiff Dixie Plumbing Specialties, Inc., claims Defendant Cain

Industries, Inc. sent it an unauthorized fax, in violation of the Telephone

Consumer Protection Act (“TCPA”). (Dkt. 21.) After Plaintiff amended

its complaint with leave of Court, Defendant again moves for dismissal

of Plaintiff’s class action allegations.   (Dkt. 24.)   The Court grants

Defendant’s motion for the class action allegations but allows the

individual claim to proceed.
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 2 of 9




I.    Factual Background

      Plaintiff claims Defendant sent it an unsolicited and unauthorized

fax. (Dkt. 21 ¶ 3.) The fax was a two-page letter looking for someone to

represent Defendant’s line of products. (Dkt. 21-1.) Plaintiff claims it

had not given Defendant permission or express invitation to send the fax.

(Dkt. 21 ¶ 22.) Plaintiff claims Defendant sent the same unsolicited fax

to “at least 39 other recipients” and seeks to represent a class of all

companies and entities to whom Defendant sent unauthorized faxes in

the four years before Plaintiff filed this lawsuit. (Id. ¶¶ 24, 26.)

      After finding Plaintiff’s original complaint deficient and granting

Defendant’s motion to dismiss, the Court provided Plaintiff with a chance

to fix its complaint by adding the necessary factual allegations. (Dkt. 20

at 11–12.) Plaintiff amended its complaint and Defendant now moves to

dismiss the class action allegations. (Dkts. 21; 24.)

II.   Legal Standard

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” FED. R. CIV. P. 12(b)(6). At the motion to

dismiss stage, “all well-pleaded facts are accepted as true, and the

reasonable inferences therefrom are construed in the light most favorable



                                      2
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 3 of 9




to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1

(11th Cir. 1999).     Even so, a complaint offering mere “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action”

is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’ ” Id. (quoting Twombly, 550 U.S. at 555). Put another way,

a plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. This so-called “plausibility standard” is not a probability

requirement. But the plaintiff must allege enough facts so that it is

reasonable to expect that discovery will lead to evidence supporting the

claim. Id.

III. Discussion & Analysis

      In its previous order on Defendant’s first motion to dismiss, the

Court explained the TCPA, its policy rationales, and the elements of

successfully pleading a claim. (Dkt. 20 at 4.) The Court incorporates by

reference its prior discussion.



                                      3
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 4 of 9




     A.    Plaintiff’s Individual Claim

     Plaintiff alleges an individual claim under the TCPA for the fax it

received on January 23, 2015, attached to the amended complaint as

Exhibit A. (Dkts. 21 ¶ 13; 21-1.) In its renewed motion to dismiss,

Defendant concedes that Plaintiff’s individual claim now properly pleads

the necessary elements and does not move to dismiss it. (Dkt. 24-1 at 3.)

The motion thus “addresses Plaintiff’s failures concerning the class

allegations, not its individual claim with respect to Exhibit A.” (Id.)

Finding no opposition, the Court allows Plaintiff’s individual claim to

proceed.

     B.    Plaintiff’s Class Action Allegations

     Having allowed Plaintiff to revise its complaint and include the

necessary factual basis for its class action allegations, the Court still

finds its allegations deficient and subject to dismissal.

     In its prior order, the Court cautioned Plaintiff that it could not

“merely re-allege its claim that Defendants sent the same fax to a bunch

of other entities without authorization. It must include some factual

basis for this allegation.” (Dkt. 20 at 11.) Plaintiff did not do that. It

continues to rely on pure speculation.            Plaintiff, for example,



                                     4
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 5 of 9




hypothesizes that the ad “took substantial time and effort to create” and

therefore “it is plausible . . . that Defendants expended the substantial

time and effort required to create [the advertisement] in order to send it

to 40 or more fax numbers.” (Dkt. 21 ¶¶ 24(e)–(f).) This is not a factual

allegation. It is an assumption, a hypothesis, or an educated guess —

maybe all three. But it is not legally sufficient to state a claim.

      Plaintiff also makes the farcical (and plainly incorrect) allegation

that the originating fax number at the top of the ad contains a country

code of “995,” the international code for the country of Georgia, in Eastern

Europe. (Dkt. 21 ¶ 21(i).) Plaintiff then extrapolates that, because the

advertisement “was sent from an originating fax number in the country

of Georgia, rather than from an originating fax number in Wisconsin, [it]

makes it implausible that [the ad] was manually sent separately to

Plaintiff’s fax number on a one-off basis” and instead contends that the

ad “was sent to Plaintiff’s fax number, along with a list of at least 39 other

fax numbers, using a computer.” (Id. ¶ 21(j).)

     This argument presents multiple problems. First, the Court notes

that the ad has “855” listed on the top, not “955.” (Dkt. 21-1 at 2.)

Plaintiff’s bizarre ruminations about the Eastern European origins of the



                                      5
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 6 of 9




fax thus have no basis in reality or relevance.1 But more importantly,

Plaintiff continues to rely on mere speculation and conjecture.          The

amended complaint contains no facts to support Plaintiff’s allegation that

Defendant sent faxes using a computer. Such unreasonable jumps in

logic cannot sustain a “plausible” complaint to withstand a motion to

dismiss.

     Plaintiff scatters the term “plausible” throughout its complaint,

perhaps to remind the Court that it need only make out a “plausible case”

under the federal pleading standards. See Iqbal, 556 U.S. at 678. Yet

calling speculations “plausible” does not make them so. See Smith v. City

of Sumiton, 578 F. App’x 933, 936 (11th Cir. 2014) (noting that “a plaintiff

cannot rely on naked assertions devoid of further factual enhancement”




1 Plaintiff concedes this error in its response brief. (Dkt. 29 at 5 n.1.) The
Court, however, still mentions it to highlight the grasping-at-straws
nature of Plaintiff’s factually-insufficient class allegations. And the
Court also mentions it to stress its concerns about Plaintiff’s certification
of its representations to the Court under Rule 11. See FED. R. CIV. P.
11(b) (noting that all representations to the court must be “to the best of
the person’s knowledge, information, and belief, formed after an inquiry
reasonable under the circumstances”). Defendant also includes a
footnote in its brief outlining potentially questionable behavior by
Plaintiff’s counsel in other similar putative class-action cases. Those
allegations — while troubling — are immaterial to the Court’s decision.


                                      6
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 7 of 9




(internal quotation marks omitted)); Mann v. Palmer, 713 F.3d 1306,

1315 (11th Cir. 2013) (declining to take as true conclusory allegations

based on “information and belief”).

     And Plaintiff’s insistence that it must be granted discovery to

develop the basic facts of its allegations does not persuade the Court.

Plaintiff may not “sue indiscriminately in federal court and hope that

discovery will reveal the existence of a claim.” Rohde v. Bank of Am.,

N.A., No. 1:12-CV-03059-SCJ, 2014 WL 11485915, *4 (N.D. Ga. May 30,

2014), aff’d, 591 F. App’x 932 (11th Cir. 2015) (“[T]o survive a motion to

dismiss, Plaintiff cannot simply allege that he ‘expects’ facts supporting

his allegations will be revealed through discovery.”). The Court finds

Plaintiff’s allegations, which merely track the statutory language,

conjectural and unsupported by even the bare minimum of facts. See

Cooke v. BAC Home Loans Servicing, LP, No. 1:11-CV-2126-TWT, 2011

WL 4975386, at *6 (N.D. Ga. Oct. 18, 2011) (dismissing claims that

merely tracked the statutory language with no additional factual

support).

     While “in most cases, it is necessary to go beyond pleadings and

allow for discovery and/or an evidentiary hearing,” the Court finds here



                                      7
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 8 of 9




that “the propriety of class certification is evident from the pleadings”

and from Plaintiff’s conduct here. See Senior Care Grp., Inc. v. Red Parrot

Distrib., Inc., No. 8:17-cv-760-T-27TGW, 2017 WL 3288288, at *1 (M.D.

Fla. Aug. 1, 2017). The Court finds support in the lengths to which

Plaintiff is willing to go to salvage its class allegations. The Court agrees

with Defendant that “[t]his gobbledygook of words strung together in a

desperate effort to overcome the lack of factual information does nothing,

once again, to nudge the line from conceivable to plausible.” (Dkt. 24-1

at 16 (citing Dkt. 20 at 9).)

      After carefully considering Plaintiff’s amended complaint and the

motion to dismiss it, the Court finds that the class allegations in

Plaintiff’s amended complaint suffer from the same fatal deficiencies as

those in its first complaint. See Daisy, Inc. v. Pollo Operations, Inc., No.

2:14-cv-564-FtM-38CM, 2015 WL 1418607, at *6 (M.D. Fla. Mar. 27,

2015) (finding deficient identical class action allegations, filed by same

plaintiff’s counsel as this case). The Court thus incorporates by reference

its extensive analysis from its order on Defendant’s first motion to




                                     8
       Case 1:17-cv-03866-MLB Document 31 Filed 12/27/19 Page 9 of 9




dismiss and now grants Defendant’s motion to dismiss Plaintiff’s class

action allegations.2 (See Dkt. 20 at 8–10.)

IV.   Conclusion

      The Court GRANTS Defendant Cain Industries, Inc.’s Motion to

Dismiss (Dkt. 24) as to Plaintiff’s class action allegations.     Because

Defendant did not move to dismiss Plaintiff’s other claim, the Court

allows Plaintiff’s individual claim based on the single transmission of

Exhibit A to proceed.

      SO ORDERED this 27th day of December, 2019.




2Because the Court grants Defendant’s motion to dismiss the class action
allegations, the Court does not address the parties’ arguments about
injunctive relief versus money damages. (See Dkts. 24-1 at 21; 30 at 13.)

                                    9
